BATTS, Circuit Judge.
A majority of the court are of the opinion that the record establishes that the property, which is the subject-matter of the suit, is incapable of equitable partition, and the writer is of the opinion that there is evidence upon which the conclusion of the trial judge to that effect could be based. The appellants complain that the terms of sale are onerous. A slight modification may be made without injury to the parties. The judgment will bo so amended as to require that, if the appellee should be the purchaser, the costs (exclusive of the costs of appeal) and four-fifths of the balance of the purchase price be paid in cash; that, if the appellants be the purchasers, *992the costs (exclusive of the costs of the appeal) and one-fifth of the balance of the purchase price be paid in cash. So modified, the judgment of the court below is affirmed, with costs against appellants. Modified and affirmed.